Case 2:18-cr-20206-GAD-EAS ECF No. 155, PageID.723 Filed 12/10/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

     UNITED STATES OF AMERICA,

                Plaintiff,
                                                    Case No. 18-cr-20206-1
                   v.
                                              UNITED STATES DISTRICT COURT JUDGE
    JHAMALL KESHAN MCGAUGHY,                          GERSHWIN A. DRAIN

             Defendant (1).

                                     /

OPINION AND ORDER GRANTING DEFENSE COUNSEL’S MOTION TO
               WITHDRAW AS COUNSEL [#153]

      Presently before the Court is Richard H. Morgan, Jr.’s (“Defense Counsel”)

Motion to Withdraw as Counsel for Defendant Jhamall Keshan McGaughy

(“Defendant”), which was filed on November 23, 2020. See ECF No. 153. In his

Motion, Defense Counsel asserts that there has been a breakdown in the attorney-

client relationship to the extent that he should no longer represent Defendant. Id. at

PageID.719. A hearing on this matter was held on December 10, 2020.

      “Federal courts have an independent interest in ensuring that criminal trials

are conducted within the ethical standards of the profession and that legal

proceedings appear fair to all who observe them.” Wheat v. United States, 486 U.S.

153, 160 (1988). Moreover, the Eastern District of Michigan’s Local Rules provide:

      (a) An attorney, whether retained or appointed, who enters a post-

                                          1
Case 2:18-cr-20206-GAD-EAS ECF No. 155, PageID.724 Filed 12/10/20 Page 2 of 3




          indictment appearance shall continue to represent the defendant
          until the case is dismissed, the defendant is acquitted, or the direct
          appeal is completed unless the attorney is granted leave to withdraw
          by the District Court or the Court of Appeals if notice of appeal has
          been filed.

       (b) An attorney who has appeared in a criminal case may thereafter
          withdraw only by written motion served upon the defendant
          personally or at the defendant's last-known address and upon all
          other parties. The Court may deny a motion to withdraw if the
          attorney's withdrawal would unduly delay trial of the case, or be
          unfairly prejudicial to any party, or otherwise not be in the interest
          of justice.

E.D. Mich. LR 57.1(a), (b).

       Here, Defense Counsel explains that Defendant refuses to accept the advice

of counsel and for that reason, a breakdown in the attorney-client relationship has

developed. ECF No. 153, PageID.718. Defense counsel asserts that Defendant “will

be better served if [he] is permitted to withdraw” from the present matter. Id. The

Court also takes notice of Defendant’s letter to the Court, which was filed on

November 23, 2020, where Defendant indicates he has objections to the PSR. ECF

No. 152. This letter includes a copy of Defendant’s correspondence with Defense

Counsel on November 5, 2020 regarding such objections. Based on Defense

Counsel’s present Motion and the hearing on December 10, 2020, the Court finds

that it is in the interest of justice to grant the relief requested. Accordingly, the Court

GRANTS Defense Counsel’s Motion to Withdraw as Counsel [#153].




                                            2
Case 2:18-cr-20206-GAD-EAS ECF No. 155, PageID.725 Filed 12/10/20 Page 3 of 3




      The Federal Defender Office is appointed to appoint a CJA panel attorney to

represent Defendant in this matter. The parties, including newly appointed counsel,

shall appear for a Status Conference on January 12, 2021 at 10:00 a.m.

      IT IS SO ORDERED.

Dated:      December 10, 2020



                                            s/Gershwin A. Drain
                                            HON. GERSHWIN A. DRAIN
                                            United States District Court Judge

                          CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record and on Jhamall Keshan
                McGaughy, No. 288561, Livingston County Jail,
                  204 Highlander Street, Howell, MI 48843 on
             December 10, 2020, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                  Case Manager




                                        3
